Opinion issued October 21, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00794-CR
                           ———————————
                     IN RE ISMAEL NARANJO, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Ismael Naranjo, acting pro se, has filed an amended petition for writ

of mandamus requesting that we (1) compel the district court clerk to transmit

relator’s “Motion to Obtain Documents and Trial Records In Forma Pauperis” to

the convicting trial court and (2) compel the trial court to “issue an order
compelling discovery in said cause of action.” * We deny the petition for writ of

mandamus.

                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




*
      The underlying case is State of Texas v. Ismael Naranjo, cause number 1142607,
      in the 184th District Court of Harris County, Texas, the Honorable Jan Krocker
      presiding.
                                           2